Citation Nr: 0001009	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  97-18 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for myelitis due to 
exposure to ionizing radiation during service.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from August 1956 to September 
1960.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia, in February 1997 which found that new and material 
evidence had not been presented to reopen the veteran's claim 
for service connection for cancer of the epiglottis.  During 
his appeal of that determination, the veteran applied to 
reopen his claim for service connection for myelitis due to 
exposure to ionizing radiation during service.  By a decision 
in May 1999, the Board found that new and material evidence 
had been submitted, reopened the claim, and Remanded the case 
for the RO to consider the veteran's claim on the basis of 
all the evidence of record.  

In September 1997, a hearing was held at the RO before C.W. 
Symanski, who is a member of the Board rendering the final 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b) (West 1991).  


FINDINGS OF FACT

1.  The veteran's claim for service connection for myelitis 
due to exposure to ionizing radiation in service is not 
accompanied by cognizable evidence of exposure to ionizing 
radiation during service.  

2.  The claim for service connection for myelitis due to 
exposure to ionizing radiation in service is not plausible.  


CONCLUSION OF LAW

The claim for service connection for myelitis due to exposure 
to ionizing radiation in service is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The veteran's service records do not indicate that that he 
participated in any atmospheric nuclear tests or that he was 
otherwise exposed to ionizing radiation during service.  His 
DD Form 214 indicates that he had more than 3 years of 
foreign or sea service in the United States Navy, but does 
not reflect where that service was.  The service medical 
records are negative for any complaints, clinical findings, 
or diagnosis indicative of myelitis.  

In 1983, the veteran was diagnosed with carcinoma of the 
epiglottis.  He underwent surgical resection and, from 
January 1984 to September 1984, radiation therapy.  

Private medical records reflect complaints of lower extremity 
discomfort and weakness beginning in November 1986.  In 
December 1986 he was noted to have progressive inability to 
walk due to weakness and odd sensations in both legs.  In 
January 1987, the veteran noted spastic paresis of both lower 
extremities.  Records dated in December 1986 and January 1987 
showed a probable diagnosis of myelitis of unknown etiology.  

Also in January 1987 a neurologic consultant diagnosed 
probable radiation induced myelopathy.  It was noted that the 
veteran had been seen by the radiation therapy service at 
Duke University, where it was felt that, although his history 
was consistent with radiation myelitis, such a complication 
would be exceedingly rare at the doses it was believed his 
spinal cord had received.  A report dated in February 1987 
indicated that the veteran was apparently one of the one to 
two percent who develop myelopathy in spite of adherence to 
strict limits of total dosage exposure to the cord.  

Records dated in May 1987 reflect treatment for a urinary 
tract infection secondary to neurogenic bladder and myelitis.  
In August 1987 a consulting physician opined that the 
veteran's neurological condition was not typical of a 
radiation induced myelitis.   

The veteran was re-evaluated by Duke University Medical 
Center in September 1987.  At that time his diagnoses 
included cervical myelopathy, spastic paraparesis, bladder 
dysfunction with urinary retention.  Although no definite 
etiology for the progression of his cervical myelopathy was 
ascertained, radiation induced myelitis was considered a 
probable explanation.  

In October 1990, the veteran wrote that in service he was 
stationed at Iwakoni, Japan, from June 1957 to June 1959.  He 
stated that during his tour of duty he was in Hiroshima 
several times.  He reported he was not present during any 
tests or bombings.  

Progress notes dated in October 1995 indicate that the 
veteran was still having difficulty walking due to spinal 
cord problems.  

Also of record is a January 1997 statement signed by William 
L. Harris, M.D., in which the veteran's private physician 
related that the veteran had developed myelitis of the spinal 
cord resulting in neurogenic bladder and spastic paresis of 
the lower extremities after undergoing radiation treatment 
for cancer of the throat.  He noted the veteran reported 
being in Hiroshima within 15 years after the atomic bomb, and 
opined that radiation treatment, under normal circumstances 
should not have caused spinal cord injury leading to 
myelitis.  Dr. Harris related he had told the veteran that it 
was possible that he had already received radiation, quantity 
unknown, while in the service.  It was Dr. Harris' opinion 
that the previous exposure to radiation could have led to his 
poor outcome from the radiation treatment received for 
carcinoma of the neck.  

The veteran testified in support of his appeal at a personal 
hearing before the Board in September 1997.  He reported that 
the symptoms he associated with myelitis, to include weakness 
in the legs, and incontinence of bladder and bowels, had 
progressively increased.  He testified that while stationed 
in Japan in the 1950's he visited Hiroshima as many as 15 
times and was present in the area which had been ground zero.  
The veteran said that no one ever warned him that there might 
be excessive radiation in that area.  He also stated that the 
doctors who had evaluated him had indicated that the 
likeliness of his developing myelitis from the amount of 
radiation treatment he received was one in 500.

The private physician who had treated the veteran since 1986 
wrote in January 1999.  He described the veteran's 
neurological clinical findings and the limitations imposed 
because of the condition.  He did not comment further on the 
etiology of the disorder.  

Analysis 

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces or, if 
pre-existing such service, was aggravated therein.  
38 U.S.C.A. § 1131.  Such a determination requires a finding 
of a current disability which is related to an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  

Service connection may be accomplished by affirmatively 
showing inception or aggravation during service or through 
the application of statutory presumptions.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  Each disabling condition shown by a 
veteran's service records, or for which he seeks service 
connection, must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  38 U.S.C.A. § 1154 (West 1991).  Satisfactory 
lay or other evidence that injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation during active service.  38 C.F.R. § 3.304 (1999).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1999). 

Additionally, regulations provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

The following diseases shall be service-connected if they 
become manifest in a radiation-exposed veteran: (i) Leukemia 
(other than chronic lymphocytic leukemia), (ii) Cancer of the 
thyroid, (iii) Cancer of the breast, (iv) Cancer of the 
pharynx, (v) Cancer of the esophagus, (vi) Cancer of the 
stomach, (vii) Cancer of the small intestine, (viii) Cancer 
of the pancreas, (ix) Multiple myeloma, (x) Lymphomas (except 
Hodgkin's disease), (xi) Cancer of the bile ducts, (xii) 
Cancer of the gall bladder. (xiii) Primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), (xiv) 
Cancer of the salivary gland, or (xv) Cancer of the urinary 
tract.  38 C.F.R. § 3.309(d).  

The term radiation-exposed veteran means either a veteran who 
while serving on active duty, or an individual who while a 
member of a reserve component of the Armed Forces during a 
period of active duty for training or inactive duty training, 
participated in a radiation-risk activity.  The term 
radiation-risk activity means: (A) Onsite participation in a 
test involving the atmospheric detonation of a nuclear 
device, (B) The occupation of Hiroshima or Nagasaki, Japan, 
by United States forces during the period beginning on August 
6, 1945, and ending on July 1, 1946, or (C) Internment as a 
prisoner of war in Japan (or service on active duty in Japan 
immediately following such internment) during World War II 
which resulted in an opportunity for exposure to ionizing 
radiation comparable to that of the United States occupation 
forces in Hiroshima or Nagasaki, Japan, during the period 
beginning on August 6, 1945, and ending on July 1, 1946.  
38 C.F.R. § 3.309(d).  

In all claims in which it is established that a radiogenic 
disease first became manifest after service and was not 
manifest to a compensable degree within any applicable 
presumptive period as specified in § 3.307 or § 3.309, and it 
is contended the disease is a result of exposure to ionizing 
radiation in service, an assessment will be made as to the 
size and nature of the radiation dose or doses.  When dose 
estimates provided are reported as a range of doses to which 
a veteran may have been exposed, exposure at the highest 
level of the dose range reported will be presumed.  For 
purposes of this section the term "radiogenic disease" 
means a disease that may be induced by ionizing radiation and 
shall include the following: (i) All forms of leukemia except 
chronic lymphatic (lymphocytic) leukemia; (ii) thyroid 
cancer; (iii) breast cancer; (iv) lung cancer; (v) bone 
cancer; (vi) liver cancer; (vii) skin cancer; (viii) 
esophageal cancer; (ix) stomach cancer; (x) colon cancer; 
(xi) pancreatic cancer; (xii) kidney cancer; (xiii) urinary 
bladder cancer; (xiv) salivary gland cancer; (xv) multiple 
myeloma; (xvi) posterior subcapsular cataracts; (xvii) non-
malignant thyroid nodular disease; (xviii) ovarian cancer; 
(xix) parathyroid adenoma; (xx) tumors of the brain and 
central nervous system; (xxi) cancer of the rectum; and 
(xxii) lymphomas other than Hodgkin's disease.  For the 
purposes of this section: (i) bone cancer must become 
manifest within 30 years after exposure; (ii) leukemia may 
become manifest at any time after exposure; (iii) posterior 
subcapsular cataracts must become manifest 6 months or more 
after exposure; and (iv) other diseases specified must become 
manifest 5 years or more after exposure.  38 C.F.R. § 3.311 
(1999).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit, however, has determined that 
the Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  

Initially, the Board notes that myelitis is not a radiogenic 
disease, as listed at § 3.311.  Thus, the procedural 
provisions of that section are not for application in this 
case.  In addition, myelitis is not a disease subject to 
presumptive service connection under the provisions of 
§ 3.309(d).  Moreover, there is no evidence that the veteran 
participated in a radiation risk activity, as defined in 
§ 3.309(d), and he does not contend that he did.  Therefore, 
that regulation is not applicable and service connection for 
myelitis may not be presumed on any basis.  

The Board's analysis must then turn to the question of direct 
service connection, pursuant to Combee.  The veteran's sole 
contention in this regard is that he was exposed to radiation 
during his visits to Hiroshima during service in the 1950's.  
the only evidence supportive of the veteran's claim is Dr. 
Harris' January 1997 statement to the effect that it is 
possible that the veteran received some unknown quantity of 
radiation in service and that that prior exposure led to the 
poor outcome that resulted from the radiation therapy for his 
throat cancer.  

It is unclear from the record precisely what the basis was 
for Dr. Harris' opinion that the veteran was possibly exposed 
to radiation in service.  However, the record does not 
document that the veteran received any radiation exposure 
during service.  There is no evidence that his mere presence 
in Hiroshima on multiple occasions several years after the 
atomic bomb explosion in that city resulted in any exposure 
to him by ionizing radiation.  It should be noted that such 
late visits to Hiroshima do not constitute a "radiation-risk 
activity," as defined in § 3.309.  VA's definition of 
"radiation-risk activity" is based on scientific reports 
regarding the likelihood that various activities could result 
in exposure to ionizing radiation.  Inasmuch as the veteran's 
claimed Hiroshima visits are not listed as a radiation-risk 
activity and considering the total absence of any other 
evidence that he was actually exposed to ionizing radiation 
during service, the Board find that he was not so exposed 
during service.  

A person who submits a claim for VA benefits shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); see also Carbino v. Gober, 
10 Vet. App. 507 (1997).  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 79, 81 
(1990).  In Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992), 
the United States Court of Appeals for Veterans Claims 
(Court) held that a claim must be accompanied by supportive 
evidence and that such evidence "must justify a belief by a 
fair and impartial individual' that the claim is plausible."  
For a claim to be well grounded, there generally must be (1) 
a medical diagnosis of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Only the evidence in 
support of the claim is to be considered in making that 
determination and, generally, a presumption of credibility 
attaches to that evidence.  Epps v. Brown, 9 Vet. App. 341, 
343-44 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table). 

The quality and quantity of the evidence required to meet the 
veteran's burden of necessity will depend upon the issue 
presented by the claim.  Where the issue is factual in 
nature, e.g., whether an incident or injury occurred in 
service, competent lay testimony, including a veteran's 
solitary testimony, may constitute sufficient evidence to 
establish the claim as well grounded.  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  

Evidentiary assertions by the appellant must be accepted as 
true for purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible.  King v. Brown, 5 Vet. App. 19 (1993).  
However, a claimant would not meet his burden merely by 
presenting lay testimony, including his own, as lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Lay assertions of 
medical causation or diagnosis cannot constitute evidence to 
render a claim well grounded under § 5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Tirpak v. Derwinski, 2 Vet. 
App. at 610-11 (1992).  

In this case, the Board finds that scientific or other 
documentary evidence is required to establish that the 
veteran was in fact exposed to ionizing radiation during 
service-evidence which he, as a lay person, is not qualified 
to present.  Although Dr. Harris' letter states that the 
veteran was possibly exposed to ionizing radiation during 
service, the Board finds that that opinion-approximately 
40 years after the veteran's claimed exposure and apparently 
based on the veteran's own report of his exposure-is as 
inherently incredible as the veteran's own opinion: 
Dr. Harris is not shown to be any more qualified to render a 
scientific opinion in this area than does the veteran and the 
doctor's opinion does not refer to any scientific evidence to 
support such a conclusion.  Espiritu.  

Accordingly, the Board finds that there is no cognizable 
evidence that the veteran was in fact exposed to ionizing 
radiation during service.  The Board notes that he clearly 
now has myelitis and at least one physician has provided some 
medical evidence of a nexus between the myelitis and his 
claimed in-service radiation exposure.  Thus, the first and 
third criteria for a well grounded claim have been met, as 
set forth by the Court in Caluza and Epps.  However, in the 
absence of evidence that he was in fact exposed to ionizing 
radiation in service, the second criterion, that there be 
evidence of in-service incurrence or aggravation of a disease 
or injury, has not been met.  

Therefore, the Board finds that the veteran's claim is not 
plausible and concludes that he has not presented a well 
grounded claim for service connection for myelitis due to 
exposure to ionizing radiation in service.  38 U.S.C.A. 
§ 5107(a).  


ORDER

Lacking a well grounded claim, the veteran's claim for 
service connection for myelitis due to exposure to ionizing 
radiation in service is denied.  



		
	C. W. Symanski
	Member, Board of Veterans' Appeals



 

